Citation Nr: 0419422	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arterial hypertension.  

2.  Entitlement to an initial compensable evaluation for left 
leg scars.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1998 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO granted 
service connection arterial hypertension (assigned a 10 
percent evaluation) and for left leg scars (assigned a 
noncompensable evaluation).  The appellant disagreed with the 
ratings and this appeal ensued.  


FINDINGS OF FACT

1.  Diastolic blood pressure is predominantly 100 or less, 
and systolic blood pressure is predominantly less than 160.  

2.  The appellant requires medication for control of his 
hypertension.  

3.  Scarring of the left leg is well healed and is not 
manifested by limitation of function of the left knee or 
thigh.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2003).  

2.  The criteria for an initial compensable evaluation for 
left leg scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in February 2003, and 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 2003, the RO sent the 
appellant a letter in February 2003 discussing the 
information and evidence necessary to establish his claims, 
the information or evidence needed from him and that he could 
submit to help prove his claim, and what information or 
evidence was needed from him so VA could assist him in 
proving his claim.  By April and July 2003 letters, the RO 
informed the appellant of the rating decision in March 2003 
and the appellate procedures for adjudicating his claims.  
Upon his disagreement, the RO sent the appellant a September 
2003 statement of the case and a February 2004 supplemental 
statement of the case informing him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  As early as 2003, the 
RO notified him of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
the VA Medical Center in San Juan as the source of treatment 
for these disabilities; records from this source are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  With respect to the service-
connection claims (but not the applications to reopen 
previously denied claims of service connection), assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The evidence of record includes copies of the service medical 
records, VA clinical records, private medical records, 
submissions from the appellant, and documentation of efforts 
to obtain evidence from health care sources identified by the 
appellant.  The record shows multiple attempts to obtain 
original service medical records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The NPRC 
referred the RO to the Army Reserve Personnel Center (ARPC) 
and the VA's Records Management Center (RMC), both located in 
St. Louis.  Although the original service medical records are 
not associated with the claims file, their absence is not 
prejudicial to the appellant in the adjudication of these 
claims.  The appellant has provided copies of the service 
medical records.  Moreover, the issues before the Board - the 
rating of the severity of the service-connected disabilities 
- require information as to the current severity of the 
disabilities, and the service medical records have little 
relevant to the severity of disabilities after separation 
from service.  Thus, further efforts to obtain the original 
service medical records are not warranted.  The appellant has 
not identified any additional VA or private treatment records 
with regard to the claim.  There is no reasonable possibility 
further assistance might substantiate the claim.   See 
38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  

On appellate review, there are no areas in which further 
development is needed.  


II.  Analysis

Pertinent law and regulations

By the March 2003 rating decision, the RO granted service 
connection for arterial hypertension and assigned a 10 
percent evaluation.  It further established service 
connection for left leg scars and assigned a noncompensable 
evaluation.  The appellant seeks higher evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Hypertension

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
130 or more is assigned a 60 percent evaluation.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is assigned a 40 percent 
evaluation.  Hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, is assigned a 20 percent 
evaluation.  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is assigned a 10 percent evaluation.  38 C.F.R. § 4.101, 
Diagnostic Code 7101 (2003).  

With respect to the hypertension, the evidence of record 
reveals the following blood pressure measurements since 
separation from service in August 2002: 

February 2003			147/87
March 2003				150/95, 150/92, 150/90
April 2003 				153/91
July 2003				133/93, 133/76

Private treatment records in January 2003 showed medication 
used in treatment of hypertension.  VA general medical 
examination in March 2003 showed hypertension under treatment 
with medication.  VA clinical records in July 2003 and in 
January 2004 showed hypertension or high blood pressure 
controlled with medication.  

These measurements do not alone warrant an increase above 10 
percent in the evaluation assigned.  The diastolic pressure 
is not predominantly 110 or more and his systolic pressure is 
not predominantly 200 or more, the requirements for the next 
higher evaluation of 20 percent disabling.  In fact, the 
measurements do not reveal diastolic pressure predominantly 
100 or more, or even a history of diastolic pressure 
predominantly 100 or more, which would correspond to the 
currently assigned 10 percent evaluation.  The evidence does 
show the appellant requires medication to control this 
hypertension, and for this reason the present 10 percent 
evaluation is the proper rating of this disability.  A higher 
rating is not in order.  

Under the circumstances, the 10 percent rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  In this 
case, the symptomatology associated with the hypertension 
does not more nearly approximate the criteria for a higher 
evaluation.  Moreover, the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that 
hypertension alone markedly interferes with employment or 
causes frequent hospitalizations.  The appellant has not 
alleged interference with employment, and the evidence does 
not show hospitalizations for treatment of hypertension.  
Referral for consideration of an extraschedular rating is not 
currently warranted.  



Left leg scars

The service medical records show treatment in March 2000 for 
an abscess on the left leg, which resulted in a scar.  The RO 
granted service connection for the scar of the left leg and 
assigned a noncompensable evaluation under Diagnostic Code 
7805, and the appellant seeks a compensable evaluation.  

Under the criteria for evaluating scars, Diagnostic Code 7805 
provides that the scars will be rated on the limitation of 
function of the affected part of the body (in this case, the 
left knee or thigh).  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  Under Diagnostic Code 5260 for limitation of flexion 
of the knee, the minimal compensable evaluation of 10 percent 
is warranted for flexion limited to 45 degrees.  Under 
Diagnostic Code 5261 for limitation of extension of the knee, 
the minimal compensable evaluation of 10 percent is warranted 
for extension limited to 10 degrees.  Under Diagnostic Code 
5251, for limitation of extension of the thigh, a 10 percent 
evaluation might be assigned for extension limited to 5 
degrees.  Under Diagnostic Code 5252, for limitation of 
flexion of the thigh, the minimal compensable evaluation of 
10 percent is warranted for flexion limited to 45 degrees.  
38 C.F.R. § 4.71a (2003).  

VA examination in March 2003 revealed two little round scars, 
well healed after abscess drainage.  The examiner did not 
report any impairment resulting from the scarring, and did 
not note any loss of motion or other impairment associated 
with any residuals of the scarring on the left leg.  
Moreover, the appellant has not alleged he had any limitation 
of function caused by the left leg scars.  The Board cannot 
conclude, therefore, that there is any impairment of function 
associated with the left leg scarring that would warrant a 
compensable evaluation.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for left leg 
scars.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Here, the 
symptomatology associated with the scarring does not more 
nearly approximate the criteria for a higher evaluation.  
Moreover, the evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that left leg 
scarring alone markedly interferes with employment or causes 
frequent hospitalizations.  The appellant has not alleged 
interference with employment, and the evidence does not show 
hospitalizations for treatment of any residuals of the 
scarring.  Referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

An initial evaluation in excess of 10 percent for arterial 
hypertension is denied.  

An initial compensable evaluation for left leg scars is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



